Judgment unanimously affirmed without costs. Memorandum: Plaintiff appeals from a judgment entered upon a jury verdict of no cause of action in favor of defendants. Upon our review of the record, we conclude that the verdict is not against the weight of the evidence and is supported by legally sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498). Plaintiff’s contention that Supreme Court erred in failing to instruct the jury regarding the 1964 New York State Building Code was not properly preserved for our review by objection to the charge as given (see, Bichler v Lilly & Co., 55 NY2d 571, 583). The court’s refusal to charge the jury that a person may assume that the sidewalk over which he or she is travelling is in a safe condition does not require reversal. The jury found that defendant was not negligent and thus never reached the issue of comparative negligence.
We have reviewed the remaining contentions raised by plaintiff and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Niagara County, Sprague, J. — Negligence.) Present — Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.